      Case 4:20-cv-02896 Document 6 Filed on 12/02/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             December 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                                HOUSTON DIVISION

JOHN JON NICHOLSON,                              §
(SPN #01106283)                                  §
            Petitioner,                          §
                                                 §
vs.                                              §   CIVIL ACTION H-20-2896
                                                 §
ED GONZALEZ,                                     §
                                                 §
               Respondent.                       §



                              MEMORANDUM ON DISMISSAL



       On August 13, 2020, the petitioner, John Jon Nicholson, filed this petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Online research reveals that the petitioner is no longer in

custody of the Harris County Jail. The Court has confirmed through telephone inquiry that he is no

longer in the Harris County Jail.

       Under Local Rule 83.4, a pro se litigant is responsible for keeping the Clerk advised in

writing of his current address. The Court will send notices only to the address on file. The

petitioner has failed to provide the Court with an accurate, current address. Under the inherent

powers necessarily vested in a court to manage its own affairs, this Court determines that dismissal

for want of prosecution is appropriate. See FED. R. CIV. P. 41(b); Link v. Wabash R.R., 370 U.S. 626

(1962); Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995); 8 James Wm. Moore et al.,

Moore’s Federal Practice § 41.51(3)(b) & (e) (3d ed. 2017). The petitioner is advised, however,

that upon a proper showing, relief from this Order may be granted in accordance with Fed. R. Civ.


O:\RAO\VDG\2020\20-2896.a01.wpd
      Case 4:20-cv-02896 Document 6 Filed on 12/02/20 in TXSD Page 2 of 2




P. 60(b). See Link, 370 U.S. at 635.

       This action is DISMISSED without prejudice for want of prosecution. The petitioner’s

Motion to Proceed In Forma Pauperis, (Docket Entry No. 2), is DENIED without prejudice.

               SIGNED at Houston, Texas, on       December 2        , 2020.




                                          VANESSA D. GILMORE
                                          UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-2896.a01.wpd               2
